Citation Nr: 0930246	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  99-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for service-
connected hordeolum of the right eye.

3.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966.  
He had combat service in the Republic of Vietnam and his 
decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the Veteran's claims for increased 
ratings for his PTSD and right eye disorder, and to a TDIU.  

In November 2000 the Board denied entitlement to a rating in 
excess of 30 percent for PTSD, a compensable rating for his 
right eye disorder, and to a TDIU.  In March 2001 the 
Secretary of Veterans Affairs (Secretary) filed an unopposed 
motion with the Court of Appeals for Veterans' Claims (Court) 
requesting the Court to vacate the Board's November 2000 
decision and remand the appeal.  In March 2001 the Court 
issued an Order granting the Secretary's motion, vacating the 
Board's November 2000 decision and remanding the matter.

In a February 2002 decision the Board denied an increased 
rating for the Veteran's service-connected PTSD and right eye 
disability and his appeal for a TDIU.  In July 2002 the 
Veteran appealed the Board's February 2002 decision to the 
Court.

In an Order issued in November 2002 the Court vacated the 
Board's February 2002 decision and remanded the case to the 
Board for readjudication.  A judgment implementing this Order 
was issued in December 2002.

In February 2003 the Secretary appealed the case to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2004 the case was vacated and 
remanded by the Federal Circuit.  In May 2004 the Secretary 
moved for affirmation of the Board's February 2002 decision. 

In June 2004 the Court recalled its December 2002 judgment 
and revoked its November 2002 Order, and then issued a new 
Order vacating the Board's February 2002 decision and 
remanding the matters.  A judgment implementing this Order 
was issued in June 2004.  The Secretary appealed the judgment 
to the Federal Circuit.  In March 2008 the Federal Circuit 
affirmed the Court's 2004 judgment. 

The Board remanded the case in September 2008 for further 
development.  

The Veteran's hordeolum of the right eye and for a TDIU 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In June 2009, the filed an informal claim of service 
connection for cervical spine disability.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
throughout the course of this appeal, his PTSD has been 
productive of occupational and social impairment with reduced 
reliability and productivity but not deficiencies in most 
areas or in total occupational and social impairment.  


CONCLUSIONS OF LAW

The criteria for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

While the appellant's claims were pending before VA, Congress 
enacted the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (VCAA).  The VCAA, among other 
things, amended the duty to notify.  Upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The RO wrote to the appellant in October 2008 under the 
provisions of the VCAA and notified him with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any pertinent evidence in the 
appellant's possession.  He was also informed that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
PTSD and the effect that worsening has on his employment and 
daily life; informed him of applicable diagnostic criteria 
with regard to his claim for an increased rating for PTSD; 
and provided him with examples of the types of medical and 
lay evidence to submit in support of his increased rating 
claim.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a June 2009 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and an 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

PTSD

This appeal arises from the Veteran's dissatisfaction with a 
30 percent rating for PTSD.  He claims that the current 
rating does not adequately reflect the severity of his 
condition.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated using the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130 (2008).  A 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores in the range of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores in 
the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM-IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

Service treatment records show that the Veteran was 
hospitalized for a diagnosis of acute sinusitis and 
transferred to another hospital which did not concur with the 
transfer diagnosis and replaced it with a diagnosis of 
reaction, psychophysiologic general.  A rating decision in 
March 1967 granted service connection for anxiety reaction, 
formerly diagnosed as psychophysiologic reaction, general.  
The RO assigned a 10 percent rating effective in May 1966 
under DC 9400.  That evaluation was continued in an April 
1967 rating decision.  A rating decision in January 1968 
increased the evaluation to a 30 percent rating effective in 
November 1967.  A rating decision in May 1968 increased the 
evaluation to a 50 percent rating effective in November 1967 
for depressive reaction, formerly diagnosed anxiety reaction.  
A VA examination in January 1972 diagnosed chronic anxiety 
depressive reaction, moderately severe.  A March 1972 rating 
decision continued the 50 percent evaluation.  A May 1981 
rating decision reduced the evaluation for anxiety reaction 
previously diagnosed depressive reaction to a 30 percent 
rating effective in August 1981.  The Veteran appealed that 
reduction and the Board in June 1982 denied entitlement to an 
increased rating.  The 30 percent rating was continued in a 
March 1989 rating decision.  

In a January 1997 rating decision the RO determined that 
service connection for PTSD had been established as directly 
related to military service.  The RO granted service 
connection for PTSD formerly diagnosed as anxiety reaction 
evaluated as 30 percent disabling.  

At a VA psychiatric examination in December 1998 the Veteran 
related being very active socially.  He visited family, 
traveled frequently attending military reunions several times 
a year, and was active in his church and church activities.  
He had worked at the Post Office for approximately 30 years 
until his retirement in August 1998.  He admitted to having 
conflict with management and had a record of disciplinary 
actions.  His physical problems were aggravated by his work 
at the Post Office and the Veteran stated that he would have 
stayed had it not been for his physical problems.  He 
described sleep disturbance and dreamed once every two or 
three months about things that happened in Vietnam.  He also 
had daytime memories of things that happened in Vietnam.  His 
major complaint was of medical and serious financial 
problems.  

Clinical findings were that the Veteran's appearance and 
hygiene were neat and clean.  He was oriented to person, 
place, time and situation.  Spontaneous speech was within 
normal limits and there was no evidence of gross cognitive 
dysfunction.  His level of cooperation was good and his 
affect was within normal limits.  He denied suicidal and 
homicidal ideation.  He reported no auditory or visual 
hallucinations.  Although he avoided crowds and did not 
participate in Mardi Gras, he did serve in a color guard in 
some parades.  He avoided fireworks.  At times he had 
distressing dreams about Vietnam.  

The Veteran denied angry outburst or extreme irritability.  
He said that Vietnam took all the violence out of him.  While 
working at the Post Office, the Veteran related that he had 
not taken sick leave because of mental problems.  According 
to his report, his work was good therapy for him, but 
eventually his physical problems and conflict with management 
made him want to retire.  The Veteran denied taking anti-
depressants.  He denied missing work because of depression 
and just worked through any dysphoria that he felt.  

The diagnosis was mild PTSD.  The GAF score assigned was 62.  
The examiner commented that the Veteran's major reason for 
retirement was because of increasing physical limitations, 
not mental distress or upheaval.  His depression had not been 
a problem for him.  He was experiencing some combat related 
trauma symptoms.  Although he continued to meet the minimum 
criteria for PTSD his symptoms were very mild.  His PTSD 
symptomatology was judged as unchanged or even improved 
slightly since his 1996 evaluation.  

The Veteran's previous employer wrote in February 1999 that 
the Veteran had worked full time for approximately 28 years 
as a distribution clerk.  He last worked in August 1998 and 
stopped working on optional retirement.  

VA outpatient treatment records show in May 1999 and November 
1999 at a primary care appointment the Veteran still 
complained of nightmares and flashbacks.  In November 1999 he 
also complained of mild depression without suicidal intent.  

In May 2000 at an initial evaluation for physical therapy, 
the Veteran reported that he lived with supportive family 
members who assisted with household activities.  He was alert 
and oriented times three.  He experienced moderate anxiety 
due to chronic restrictions of function since 1998.  

In October 2000, the Veteran was seen for an assessment by a 
VA staff psychiatrist and provided a history.  He received 
care through the private sector but was not on medication.  
He related still having problems with recollections of 
Vietnam.  He complained of having daily thoughts, occasional 
nightmares and dreams, avoidance behavior, affective 
symptoms, and increased hyperarousal.  He also was stressed 
by family problems.  He admitted to being sad and stressed 
and attributed current problems with family and financial, as 
contributing to his mood.  He had fair energy, and interest 
in things.  He admitted to being nervous and stressed which 
affected his sleep.  

On examination he was a casually dressed male in no acute 
distress.  He was alert, oriented and cooperative.  His 
affect was slightly anxious.  He had coherent and goal 
directed thoughts.  His speech was normal.  He admitted to 
being depressed, but not suicidal or homicidal.  He was not 
overtly psychotic.  Automatic judgment and insight were 
intact.  The impression was PTSD and medication was 
prescribed.

VA outpatient treatment records show in April 2002 the 
Veteran was seen for a regularly scheduled appointment for 
psychiatric supportive therapy by social services.  The 
social worker noted that the Veteran's GAF score of 62 in the 
past had declined to a score of 55 documented by a VA staff 
psychiatrist in September 2001.  He took psychoactive 
medication and was in group therapy once a week.  His age, 
physical changes and his unemployability were also adverse 
factors pending against him.  The social worker felt that the 
evidence indicated that the Veteran's condition had worsened.  
The Veteran was very distressed due to his PTSD and the added 
pressures.  He was alert and oriented to person, place, time 
and date.  He had an anxious demeanor.

When seen in early August 2002 by the VA social worker, he 
was alert and oriented to person, place, time and date.  He 
was depressed and tearful.  He discussed his military 
experiences and personal issues.  He was without suicidal or 
homicidal thoughts or plans.  He was compliant with treatment 
and medication.  

At an August 2002 regularly scheduled appointment for follow-
up and medication management with a VA staff psychiatrist, 
the Veteran appeared in no acute distress.  The Veteran 
related that he was not doing so well which he attributed to 
his medical problems.  He felt his physical problems and 
mental illness were the reason for his state.  He continued 
to have intrusive recollections, nightmares, thoughts, 
avoidance behavior and symptoms of arousal.  He was going to 
group therapy but found the sessions triggered his own 
memories.  He found himself short at times and feeling down.  
He had sleep disturbance due to pain and nightmares and had 
fleeting thoughts.

On examination, the Veteran was alert, oriented and 
cooperative.  His affect was anxious.  His mood was down at 
that time.  He had coherent thought processes.  His speech 
was normal.  He was not overtly psychotic.  He was depressed, 
but not currently suicidal or homicidal.  His automatic 
judgment and insight were intact.  The impression was PTSD 
and major depressive episode.  

In September 2002, the Veteran spoke briefly with a social 
worker after a group therapy session regarding a refill of 
his medication.  He still was not sleeping and had some 
depression.  He denied any thoughts or plans to hurt himself 
or others.  He was not overtly psychotic.  His speech was 
rational and his thoughts were coherent.  His affect was 
constricted.  

In October 2002, at a social service follow-up appointment, 
the Veteran was alert and oriented to person, place, time and 
date.  He denied suicidal or homicidal thoughts or plans.  He 
was very talkative about his trauma in service.  

In January 2003, he was seen for follow-up and medication 
management.  He appeared in no acute distress but related 
being down and depressed.  He mentioned the ongoing situation 
in this country and the possibility of war as part of the 
cause of his mood.  Another cause was feeling not being all 
that he wanted to be and financial concerns.  Examination 
revealed a casually dressed male in no apparent distress.  He 
was alert, oriented and cooperative.  His affect was 
restricted and his mood was fair.  He had coherent thought 
processes.  His speech was normal.  He was not overtly 
psychotic and not suicidal or homicidal.  His automatic 
judgment and insight were intact.  The impression was major 
depressive disorder (MDD) and PTSD.  

At a January 2003 social service appointment the Veteran was 
alert and oriented to person, place, time and date.  He had 
no suicidal or homicidal thoughts or plans.  He was depressed 
and tearful.  

A VA readjustment counseling specialist wrote in February 
2003 at the request of the Veteran to support his claim for 
an increased evaluation.  The Veteran regularly attended a 
weekly combat group focusing on PTSD.  The Counselor noted 
that the Veteran retired on disability from the Post Office 
after 28 years of employment due to increased levels of 
stress and difficulty coping.  The Veteran reported sleep 
disturbed by nightmares several times a week and frequent , 
almost daily, intense, intrusive thoughts related to his 
service in Vietnam.  He tended to isolate from family members 
and friends, found it increasingly difficult to engage in 
social interactions with non-Veterans, and spent most of his 
time with his dog.  He also reported heightened states of 
arousal, hypervigilance, anxiety and panic attacks, and a 
notable decrease in his energy level.  The Counselor opined 
that the Veteran's symptoms were severe and impacted almost 
every aspect of his life.

In June 2003, when seen for medication management, he was 
alert, oriented and cooperative.  His affect was restricted.  
His mood was down.  He had coherent thought processes.  His 
speech was normal.  He was depressed but not suicidal or 
homicidal.  He was not overtly psychotic.  His automatic 
judgment and insight were intact.  The impression was PTSD 
and MDD.  He was not gravely disabled, suicidal or homicidal, 
therefore he would continue with outpatient treatment.  

In August 2003 and November 2003, the social worker found the 
Veteran was alert and oriented to person, place, time and 
date.  He had no suicidal or homicidal thoughts or plans.  He 
was compliant with treatment.  In November 2003, the Veteran 
recalled thoughts of Vietnam.  He was depressed and 
experiencing mental back lash from attending a Veteran's Day 
ceremony in Washington, D.C.  

When seen for medication management in January 2004, he 
appeared in no acute distress.  He related being down and 
attributed his mood to issues with his daughter, ongoing 
financial concerns, and worrying about his disability claim.  
He was not completely compliant with medication as directed.  
He was alert, oriented and cooperative.  His affect was 
restricted and his mood was fair.  He had coherent thought 
processes.  His speech was normal.  He was not overtly 
psychotic and not suicidal or homicidal.  His automatic 
judgment and insight were intact.  The diagnosis was PTSD.

When seen for medication management in July 2004, the Veteran 
related not doing well due to stress from not being able to 
work, limited income, dealing with his daughter and lack of 
relationship with family.  He reported having intrusive 
thoughts, not being able to sleep, having distressing 
dreams/nightmares about Vietnam and being depressed.  He 
reported decreased appetite, had occasional irritability, had 
poor concentration, low energy, felt down, had feelings of 
guilt and had crying spells.  He had a problem with sleep 
latency and maintenance.  He denied any thoughts of hurting 
self or others.  He felt nervous, uncomfortable in crowds and 
at times avoided things that would trigger his thoughts.  On 
examination, he was casually dressed in no apparent distress.  
He was alert, oriented and cooperative.  His affect was 
constricted.  His mood was affected by a lack of sleep.  His 
speech was of normal volume, rate, and rhythm.  His thought 
process was coherent and goal-directed.  He was not suicidal 
or homicidal, but was depressed.  He denied having 
hallucinations or delusions.  His memory was grossly intact.  
His "FOK" was fair.  His automatic judgment was good.  His 
insight was fair.  The diagnosis was PTSD and depressive.  

At a medication follow-up appointment in January 2005, the 
Veteran related that he was not doing well due to the death 
of an older brother.  On examination, he was alert, oriented 
and cooperative.  His affect was constricted.  His mood was 
that he was not doing well.  His speech was normal.  His 
thought process was coherent.  He was not suicidal or 
homicidal.  He had moderate depression. He had no 
hallucinations or delusions.  His memory was grossly intact.  
His "FOK" was fair.  His automatic judgment was fair to 
good.  His insight was fair.  The diagnosis was PTSD and 
adjustment disorder with depressed mood. 

In June 2005, when seen for medication management, on 
examination, he was alert, oriented and cooperative.  He was 
not experiencing hallucinations, delusions, rituals or 
obsessions.  His affect was constricted.  His mood was down.  
His speech was normal.  His thought process was logical and 
coherent.  He was not suicidal or homicidal.  He was not 
overtly psychotic.  His memory was grossly intact.  His 
"FOK" was adequate.  His automatic judgment was good.  His 
insight was fair.  The diagnosis was PTSD and depressive 
disorder not otherwise specified.  He endorsed mild to 
moderate symptoms of anxiety besides depression.  

In December 2005 when seen for medication management and 
follow-up, on examination, he was alert, oriented and 
cooperative.  He was not experiencing hallucinations, 
delusions, rituals or obsessions.  His affect was 
constricted.  His mood was depressed.  His speech was normal.  
His thought process was logical and coherent.  He was not 
suicidal or homicidal but reported being depressed.  His 
memory was grossly intact.  His "FOK" was fair.  His 
judgment was good.  His insight was fair.  The diagnosis was 
PTSD and major depressive episode (MDE) versus depressive 
disorder not otherwise specified.  He was symptomatic as he 
was reporting moderate symptoms of depression, reactive to 
current stressors in his life, besides mild to moderate 
symptoms of anxiety.  

In June 2006, he was seen for follow-up and medication 
management.  He was stressed due to situational stressors to 
include financial concerns, not being able to work, and 
concern about his daughter.  He was sad and unhappy due to 
situation.  He was not sleeping well as he was stressed, had 
decreased appetite, fair concentration, and irritability due 
to his situation.  He felt tearful, had low energy, and 
decreased interest in things.  He felt helpless or hopeless.  
He was not suicidal or homicidal.  He continued to have 
recollections of his time in the service.  He reported 
thoughts and distressing dreams; the frequency varied and was 
more when he was stressed.  He also continued to have arousal 
and avoidance symptoms.  

On examination in June 2006, he was alert, oriented and 
cooperative.    His affect was anxious.  He described his 
mood as doing alright.  His speech was normal.  His thought 
process was logical and coherent.  He was not suicidal or 
homicidal.  He was not experiencing hallucinations, 
delusions, rituals or obsessions.  His memory was grossly 
intact.  His "FOK" was fair.  His judgment was fair.  His 
insight was fair.  The diagnosis was PTSD and adjustment 
disorder with anxiety and depressed mood.  The VA 
psychiatrist commented that the Veteran related being 
stressed which was due to situational things; however, this 
did aggravate his PTSD.  

In August 2006, when seen for medication management, the 
Veteran reported having dreams and nightmares almost every 
night which were related to Katrina and the aftermath.  He 
was depressed daily.  He reported sleep disturbance, slight 
weight change, had fair concentration, irritability, guilt, 
occasional crying spells when he saw something emotional, had 
low energy and limited interest in things.  He continued to 
have recollections of his times in the service.  He reported 
intrusive thoughts and distressing dreams and nightmares.  He 
also had avoidance and arousal symptoms.  He made an effort 
to avoid things or thoughts that might bring on his 
recollections.  On examination, he was alert, oriented and 
cooperative.  His affect was restricted.  He described 
himself as not doing well.  His speech was normal.  His 
thought process was logical and coherent.  He was depressed 
but not suicidal or homicidal.  He was not experiencing 
hallucinations, delusions, rituals or obsessions.  His memory 
was grossly intact.  His "FOK" was fair.  His judgment was 
fair.  His insight was fair.  The diagnosis was PTSD and MDE.

At his February 2007 appointment for medication management 
and follow-up he related being nervous as he had been out of 
his medications.  He had been feeling depressed due to daily 
stressors and dealing with Social Security but he was not 
depressed at that time.  He complained of sleep disturbance.  
He had fair concentration, irritability, tearfulness, low 
energy, limited interest in things, had guilt, and felt 
helpless at times.  He continued to experience recollections 
of his time in the service.  He reported having frequent 
thoughts and distressing dreams and nightmares with the 
central them of blood/guts.  He continued to experience 
arousal and avoidance behavior.  On examination, he was 
alert, oriented and cooperative.  His affect was restricted.  
He related being nervous.  His speech was normal.  His 
thought process was coherent.  He was depressed but not 
suicidal or homicidal.  He was not experiencing 
hallucinations, delusions, rituals or obsessions.  His memory 
was grossly intact.  His "FOK" was intact, fair.  His 
judgment was good.  His insight was fair.  The diagnosis was 
PTSD and MDD.  His GAF score was 48.  The examiner commented 
that the Veteran still had symptoms consistent with PTSD 
besides depression.  His symptoms were serious.  

In August 2007, the Veteran related not doing well due to 
remembering the death of his mother, having family stress and 
not communicating with family members.  He still had bouts of 
depression.  Dealing with his illness and other stressors 
affected his mood.  He had a problem with sleep latency and 
maintenance.  Worrying about things affected his ability to 
fall asleep and he was awakened by dreams.  He had fair 
concentration, was irritated at times, had low energy and was 
limited in things.  He still had recollections of his time in 
the service.  He continued to experience daily thoughts and 
frequent dreams of Vietnam.  He also continued to experience 
arousal and avoidance behavior.  On examination, he was 
alert, oriented and cooperative.  His affect was restricted.  
He related not doing well that day.  His speech was a 
regional dialect.  His thought process was goal-directed.  He 
was not suicidal or homicidal.  He was not overtly psychotic.  
His memory was grossly intact.  His "FOK" was average.  His 
judgment was good.  His insight was good.  The diagnosis was 
PTSD and MDD.  His GAF score was 48.  

In April 2008 when seen for medication management, the 
Veteran talked about being stressed due to issues with VA 
regarding his claim, being turned down by Medicare, financial 
concerns, and dealing with his medical problems.  He related 
being anxious, not being able to sleep, feeling sad and 
unhappy, had increased appetite, had weight gain, had low 
energy and limited interest in things.  He felt he needed 
financial help which would relieve his stress.  He still had 
recollections of his time in the service.  He still 
complained of occasional thoughts and dreams along with 
arousal symptoms.  He felt the current war was a trigger as 
such he tended to avoid certain triggers.  On examination he 
was alert, oriented and cooperative.  His affect was 
restricted.  He reported being stressed.  His speech was 
normal.  His thought process was coherent.  He was not 
suicidal or homicidal.  He was not overtly psychotic.  His 
memory was grossly intact.  His "FOK" was fair.  His 
judgment was fair.  His insight was fair.  The diagnosis was 
PTSD and MDD.  His GAF score was 45.  He was reporting more 
stress in his life due to current stressors.  

In June 2008, when the Veteran was scheduling a medical 
appointment, he related that he had plans for the next three 
weeks.  He had a divisional reunion for one whole weekend, 
the following week he had bible school and he was a deacon, 
and the next week he was attending a family reunion.  

In August 2008, the Veteran was seen for medication 
management and related that he was not doing too well due to 
his daughter being hospitalized for a mental disorder.  He 
reported being stressed due to his medical problems, concerns 
about his daughter and his financial concerns.  He still had 
sleep disturbance, had problems with concentration, felt 
guilty about not being able to care for self and daughter and 
his financial concerns.  The Veteran still had intrusive 
thoughts and distressing dreams.  He also had arousal 
symptoms and avoidance behavior.  He was not suicidal or 
homicidal.  On examination he was alert, oriented and 
cooperative.  His affect was anxious.  He reported being 
stressed.  His speech was normal.  His thought process was 
coherent.  He was not suicidal or homicidal.  He was not 
overtly psychotic.  His memory was grossly intact.  His 
"FOK" was fair.  His judgment was fair.  His insight was 
fair.  The diagnosis was PTSD and MDD.  His GAF score was 35-
40.  The examiner commented that the Veteran still had 
anxiety consistent with PTSD.  His anxiety was severe and 
causing impairment in all areas of his life.  He would 
discuss with the Veteran ways to deal with the issues in his 
life, his daughter and financially.  

A VA readjustment counseling therapist wrote in October 2008 
that the Veteran had been a client of readjustment counseling 
services since August 2001.  He had worked for the U.S. Post 
Office and when his symptoms began to have a more significant 
impact on his performance and relationships with co-workers 
he chose to enter retirement.  He had sleep problems with 
dreams and nightmares almost every night.  He had intrusive 
thoughts of his combat action several times a day affecting 
his ability to concentrate and short term memory.  In group 
sessions, he remained distant and did not engage very well 
unless the discussion was about combat experiences.  He did 
not engage socially and had few friends.  He lived in social 
isolation.  The Veteran endorsed hypervigilance, exaggerated 
startle response, anxiety, depression, a pervasive sense of 
foreboding and anger management problems.  The therapist 
concluded that the Veteran was not able to work and had not 
been for some time.  He did not work well with co-workers and 
would be a disruptive influence on any group affecting the 
total output.  He suffered from very severe PTSD that 
affected his ability to function in society and 
occupationally.  He did not speak much about his family 
relationships, so conclusions as to their quality could not 
be drawn.  

A November 2008 lay statement from a friend who had known the 
Veteran for more than ten years, contained his observations 
of the Veteran's symptoms as being similar to other Veterans 
who are receiving higher compensation benefits than the 
Veteran for PTSD.  

In November 2008, when seen for medication management the 
Veteran related that he still had bouts of depression.  He 
found dealing with his own illness besides family issues, and 
worry about his daughter brought on his mood.  He still had 
recollections of his time in the service.  He had daily 
intrusive thought of his time in the military, had 
distressing dreams and nightmares along with arousal 
symptoms, as noted by him being jumpy, vigilant, had sleep 
disturbance, was short at times, and hyperalert.  He also 
continued to have avoidance behavior; felt detached, had 
numbness and tended to avoid things, people and situations 
that remind him of his time of the military.  On examination 
he was alert, oriented and cooperative.  His affect was 
anxious.  He reported being stressed.  His speech was normal.  
His thought process was coherent.  He was not suicidal or 
homicidal.  He was not overtly psychotic.  His memory was 
grossly intact.  His "FOK" was fair.  His judgment was 
fair.  His insight was fair.  The diagnosis was PTSD and MDD.  
His GAF score was 38.  The examiner commented that the 
Veteran still had anxiety consistent with PTSD besides 
secondary depression which was more likely due to his primary 
diagnosis of an anxiety disorder.  His anxiety and depression 
were severe and caused impairment in all areas and aspects of 
his life.  He was considered disabled and not capable of 
gainful employment based on his severity of PTSD.  He was not 
a candidate for vocational rehabilitation.    

At a VA Compensation and Pension (C&P) examination in June 
2009 that included testing, the Veteran reported that he got 
together with other Veterans and kept in touch with a couple 
of Veterans.  He visited one of his cousins but mostly stayed 
to himself.  He couldn't trust anyone with all the killing 
going on in Baton Rouge.  He couldn't depend on anyone and 
had to take care of himself.  He was stressed out and angry 
over his financial situation.  His speech was loud and 
pressured.  His affect was full.  His mood was agitated and 
depressed.  His attention was intact and he was oriented to 
person, time and place.  His thought process was rambling, 
with overabundance of ideas, and circumstantiality.  His 
thought content was preoccupied with one or two topics.  He 
had no delusions.  He understood outcome of behavior and 
understood that he had a problem.  He reported difficulty 
staying asleep and had nightmares two or three times a week.  
He denied having hallucinations.  He did not have 
inappropriate behavior.  He provided very concrete response 
to interpret proverbs.  He did not have obsessive or 
ritualistic behavior, panic attacks, homicidal thoughts or 
suicidal thoughts.  His impulse control was good.  He was 
able to maintain minimum personal hygiene.  His remote memory 
and recent memory were normal.  His immediate memory was 
mildly impaired.  

His PTSD symptoms were recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions.  He had recurrent distressing dreams of the 
event.  He tried to avoid thoughts, feelings, or 
conversations associated with the trauma.  He made efforts to 
avoid activities, places, or people that arouse recollections 
of the trauma.  He had markedly diminished interest or 
participation in significant activities.  He had difficulty 
falling or staying asleep, difficulty concentrating, and 
hypervigilance.  

He reported going to Company reunions, the last being in 
winter of last year, but had not gone to a more recent one 
for financial reasons.  He reported that he retired because 
of being tired of constant harassment and discrimination.  

The diagnosis was PTSD, depression.  The examiner commented 
that while depressive symptoms are typically part of the PTSD 
syndrome, in this instance factors other than PTSD were more 
likely than not making a significant, probably the major 
contribution to his affective disorder.  Other factors 
included the Veteran's financial situation, his loneliness 
and sense of loss (deaths in) and relative abandonment by his 
family.  The GAF score assigned was 51.  

The examiner provided an opinion that although it was at 
least as likely as not (giving the Veteran the benefit of the 
doubt) that he did suffer from his designated service 
connected condition of PTSD, it was difficult to reliably 
ascertain its level of severity.  The GAF cited above was 
primarily for his depression, with his PTSD likely reflecting 
a higher, although indeterminate, GAF score.  The examiner 
commented that the Veteran did not present himself as a 
reliable historian.  He often presented information that was 
either inconsistent with the records or exaggerated, or from 
one point in the interview to another.  The examiner provided 
rationale with specific examples to support his opinion.  

The examiner did not find total occupational and social 
impairment due to PTSD signs and symptoms; did not find PTSD 
signs and symptoms resulted in deficiencies in the areas of 
judgment, thinking, family relations, work, mood or school.  
There was not reduced reliability and productivity due to 
PTSD symptoms.  There was occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD signs and symptoms, but with 
generally satisfactory functioning.  

The examiner noted that it was difficult to determine exactly 
what created problems on his previous job with the post 
office.  The examiner commented that from the letters of 
warning/ reprimand that the Veteran produced it was not clear 
that the types of problems he was having on the job were 
those more commonly associated with PTSD.  

The examiner opined that it was not as least as likely as not 
that the Veteran's diagnosis of PTSD was impeding his 
potential employability.  It was not clear that the Veteran 
suffered from anything more than might be considered mild 
PTSD.  The Veteran did suffer from more severe depressive 
symptoms that were seen as largely independent of PTSD and 
more likely construed as "characterological" problems.  
When directly challenged as to what he saw as his major 
current impediment to working, he cited his physical 
problems, for example, arthritis.  

A longitudinal review of the record shows that, throughout 
the course of this appeal, the Veteran's PTSD most closely 
approximates the criteria for a 50 percent rating.  At an 
April 2002 appointment for VA psychiatric supportive therapy, 
the social worker found that the Veteran's condition had 
worsened.  She noted that a VA staff psychiatrist had 
assigned a GAF score of 55 in September 2001.  A GAF score of 
55 reflects moderate symptoms.  The evidence shows the 
Veteran appeared anxious and had restricted affect.  He was 
showing difficulty in establishing and maintaining 
relationships as he reported isolating from family and 
friends, found it difficult to engage in social interactions 
with non-Veterans and spent most of his time with his dog.  
He reported heightened anxiety, panic attacks, and poor 
concentration.  He had disturbances of motivation and mood as 
shown by a decrease in his energy level and limited interest 
in things.  He was depressed and tearful and felt helpless or 
hopeless.  He continued to have avoidance symptoms.  The 
Veteran denied suicidal or homicidal thoughts or plans.  His 
judgment was intact.  Such symptoms have resulted in reduced 
reliability and productivity and more nearly approximate a 50 
percent rating.  Consequently, giving the Veteran the benefit 
of the doubt, the Board finds that a 50 percent rating is 
warranted. 

While the Board finds that the evidence supports the grant of 
a 50 percent rating for PTSD, his service-connected 
psychiatric disorder does not more nearly approximate the 
criteria required for a 70 percent or 100 percent rating.  38 
C.F.R. § 4.7.  The evidence shows that from February 2007 to 
November 2008 at regularly scheduled appointments for 
medication management and follow-up, the GAF scores assigned 
were 48 and 45 which reflect serious symptoms and 35-40 and 
38 which contemplates some impairment in reality testing or 
communication, or major impairment in several areas.  The 
Board finds, however, that the symptoms shown in the 
outpatient entries, do not reflect suicidal ideation or 
severe obsessional rituals, or that the Veteran had no 
friends or was unable to keep a job.  The evidence also does 
not show impairment in reality testing or communication as 
the Veteran was consistently described as oriented and he had 
normal speech.  He also maintained relationships with friends 
and was concerned about his family.  He had retired after 
approximately 28-30 years with the same employer; however, he 
participated in church activities to include a bible school.  
The Board thus finds that the GAF scores assigned are of less 
probative value than the symptoms shown in the record.  

The evidence does not show occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  As mentioned above, 
the Veteran retired voluntarily due to his physical problems; 
however, he holds a position of responsibility as a deacon in 
his church and is involved with bible school.  The Veteran 
has related having family stress and lack of communication 
with family members; however, he also has reported going to 
visit family, attending a family reunion in the summer of 
2008, and being concerned about his daughter.  He also 
attended military reunions, got together and kept in touch 
with other Veterans.  The Veteran's judgment has been 
described as intact, good, fair to good, and fair.  The 
Veteran consistently had logical and coherent thought 
processes that were goal directed; however, in June 2009 his 
thought process was rambling and preoccupied with one or two 
topics.  His mood was generally depressed and stressed.  He 
has consistently denied suicidal or homicidal thoughts or 
plans.  Obsessional rituals which interfere with routine 
activities are not shown.  His speech was consistently 
described as normal; although in June 2009 it was loud and 
pressured.  The evidence does not show that the Veteran's 
depression has affected his ability to function 
independently, appropriately and effectively.  Although he 
was irritated at times, unprovoked irritability with periods 
of violence is not shown.  He was consistently described as 
oriented to person, time and place.  He has not neglected his 
appearance and grooming.  Therefore, the Board finds that the 
evidence of record does not reflect psychiatric 
manifestations meeting or approximating the requirements for 
a 70 percent schedular rating.  The preponderance of the 
evidence is against a finding that the Veteran's service-
connected PTSD is productive of social and occupational 
impairment with deficiencies in most areas.  

With regard to a 100 percent rating, the evidence shows that 
the Veteran is retired although he is involved in church 
activities as a deacon.  A February 2003 letter from a VA 
counselor indicated that the Veteran tended to isolate from 
family members and friends, and an October 2008 statement 
from a VA counselor stated that the Veteran did not engage 
socially, had few friends and lived in social isolation.  
However, total social impairment is not shown as the evidence 
shows that the Veteran participates in church activities, 
attends family and military reunions, visits family members 
and maintained contact with other Veterans.  He also 
participated in group therapy.  Symptoms of gross impairment 
in thought processes or communication are not shown.  The 
Veteran's speech was normal and spontaneous with no sign of 
impediment.  His speech was loud and pressured in June 2009 
when he was stressed and angry over his financial situation.  
Predominantly his thought process was logical and goal 
directed, although in June 2009, it was rambling and 
preoccupied with one or two topics.  There was no evidence of 
inappropriate behavior.  Persistent delusions or 
hallucinations are not shown in the evidence of record.  

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  Although his memory was 
predominantly described as grossly intact, the evidence in 
October 2008 noted his short term memory was affected, and 
the June 2009 VA examination report indicates mild impairment 
of immediate memory with his remote and recent memory normal.  
However, there is no evidence that he suffered memory loss 
for names of close relatives, own occupation or his own name.  
Disorientation to time or place is not shown.  The Veteran 
was consistently described as oriented to time and place.  
Evidence shows he was able to perform activities of daily 
living including maintenance of minimal personal hygiene.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The preponderance of the evidence is against a 
finding that the Veteran's service-connected PTSD is 
productive of total social and occupational impairment.  

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his PTSD to include major depressive 
disorder necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  38 C.F.R. § 3.321(b)(1).  The Board finds that 
to the extent that the Veteran's psychiatric disorder 
interferes with employment that is contemplated in the 
50 percent rating already assigned.  Thus, the Board finds 
that referral for consideration of an extraschedular rating 
is not appropriate.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence is against a higher 
schedular rating for his PTSD.  The manifestations exhibited 
by the Veteran as presented in the evidence submitted in 
support of his request are appropriately evaluated staged 
rating is not necessary.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In sum, the evidence supports a rating of 50 
percent and no higher for PTSD.



ORDER

Entitlement to a 50 percent rating for PTSD is granted, 
subject to regulatory criteria applicable to payment of 
monetary awards.


REMAND

Further development is needed on the issue of an increased 
rating for a right eye disability prior to appellate review.

A rating decision in March 1967 granted service connection 
for a right eye disability of hordeolum formerly diagnosed as 
conjunctivitis and blepharitis.  The claim for an increased 
evaluation for a right eye disability had been remanded in 
September 2008 for further development to include a VA eye 
examination.  The Veteran, through his representative, points 
out that the report of a May 2009 VA eye examination notes 
that the claims file and medical records were not reviewed 
due to not having been requested.  The remand order had 
specifically requested that the claims file be reviewed.  
Compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary and thus, this case must 
be returned for further development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Further, the diagnosis was disease of conjunctivitis was not 
present at the examination.  Although conjunctivitis was not 
present at the May 2009 examination, during the period on 
appeal, VA outpatient treatment records show in November 2002 
the Veteran had some component of blepharitis and complained 
of itchy eyes and blurred vision.  A February 2003 entry at a 
VA ophthalmology clinic notes that the Veteran was treated 
for blepharitis and still had complaints of poor vision and 
pain bilaterally, especially when he pressed on his eyes.  In 
August 2003, the assessment was blepharitis and the plan was 
to continue with artificial tears and lid hygiene.  The 
evidence suggests that the Veteran's service-connected right 
eye disability is subject to remission and recurrence.  An 
examination conducted during an inactive stage that does not 
address evidence of symptoms during active stages is not 
adequate for rating purposes.  Ardison v. Brown, 6 Vet. App. 
405, 407-408 (1994).  To the extent possible, a VA 
examination should be scheduled during a time when the 
Veteran is experiencing a flare-up of his right eye 
symptomatology.  On the basis of that examination and all 
evidence of record, the medical examiner must also address 
the length and severity of the active phase.  See Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994).  

The Veteran also seeks entitlement to a TDIU.  The Board 
finds that this claim is inextricably intertwined with the 
claim for an increased rating for a service-connected right 
eye disability and thus should be remanded pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA eye 
examination, to the extent possible during 
an active stage of his right eye 
disability, so as to assess the nature and 
severity of his service-connected right 
eye disability.  If the right eye 
examination is performed during an 
inactive stage, the examination should 
also address evidence of symptoms during 
an active stage.   

The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination and that 
review should be noted in the examination 
report.  

The examiner should provide an opinion as 
to (a) whether the Veteran's right eye 
disability is a chronic condition subject 
to flare-ups; and (b) the severity of the 
Veteran's service-connected right eye 
disability based on his review of the 
record.  A rationale should be provided 
for all opinions expressed.  

2.  Then, readjudicate the issues on 
appeal.  If any action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


